Citation Nr: 1123983	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-39 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.  

2.  Entitlement to service connection for a lung disorder to include bronchitis.  

3.  Entitlement to service connection for coughing syncope.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1988 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma denied service connection for a lung disorder, chronic sinusitis, and coughing syncope.

In this currently appealed rating decision, the RO considered the claim for service connection for bronchitis with the claim for service connection for coughing syncope.  However, in the June 2010 statement of the case, the RO addressed the bronchitis issue with the Veteran's claim for service connection for a lung disorder.  After reviewing the evidence of record, including the Veteran's contentions, the Board will address the bronchitis portion of the appeal with the issue of entitlement to service connection for a lung disorder.  Accordingly, the Board has recharacterized the issues as set forth on the title page of this decision.

The issues of entitlement to service connection for a lung disorder to include bronchitis and entitlement to service connection for coughing syncope are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has chronic sinusitis that is as likely as not related to his active duty.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has chronic sinusitis that was incurred in his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for chronic sinusitis, no further discussion of these VCAA requirements is required with respect to this issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

The Veteran contends that he has chronic sinusitis that was incurred during his military service.  

A review of the Veteran's service treatment records (STRs) shows numerous complaints of, and treatment for, sinusitis.  The first in-service diagnosis of sinusitis was in April 1990.  He had sinusitis again in April 1992.  An August 1992 periodic examination showed clinically normal sinuses.  Sinus X-rays in September 1992 showed bilateral maxillary sinusitis.  A record dated in October 1992 showed persistent maxillary sinusitis, not clinically improving.  Other records also dated in October 1992 show that the Veteran was diagnosed with resolved sinusitis.  A CT scan of the sinuses were normal, but X-rays were suggestive of sinusitis and possible retention cyst.  Sinus X-rays in March 1993 showed minimal residual periosteal mucosal thickening on the right; otherwise, they were well aerated.  The Veteran was again diagnosed with sinusitis in April 1994 and August 1994.  In September 1994, the Veteran reported having recurrent sinusitis and allergies; the diagnosis was allergic rhinitis.  Following his active service, the Veteran continued to have diagnoses of sinusitis while serving in the Oklahoma Air Force National Guard.  

According to post-service medical records, the Veteran complained of sinus congestion in May 2000.  Records beginning in June 2003 show a diagnosis of sinusitis.  In a May 2009 letter, R.O., M.D. notes that the Veteran had been diagnosed with recurrent sinusitis with allergic rhinitis.  Treatment records from Dr. R.O. dated from June 2003 to June 2009 show repeated diagnoses of sinusitis.  

The Veteran was afforded a fee-based examination in November 2009.  He reported that his sinusitis existed since 1991.  Examination revealed no sinusitis.  The examiner opined that there was no diagnosis of sinusitis because there was no pathology to render a diagnosis.  

Based on a review of the evidence, the Board finds that service connection for chronic sinusitis is warranted.  The Veteran reports having chronic sinusitis that began in service and has continued to the present.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds the Veteran competent and credible regarding his reports of recurrent chronic sinusitis.  
Additionally, the Veteran's reports are further supported by treatment records both during and after his period of active duty.  As discussed above, these reports continue to show sinus complaints and a diagnosis of sinusitis.  Specifically, the Veteran's STRs show repeated diagnoses of sinusitis throughout his active service, continuing through his Oklahoma Air Force National Guard service.  Post-service medical records also continue to show a diagnosis of chronic sinusitis.  

Based on this evidentiary posture, the Board finds that the evidence supports a finding of the onset of chronic sinusitis in service and a continuity of symptomatology since active duty.  In reaching this conclusion, the Board acknowledges that the November 2009 fee-based examiner was unable to render a diagnosis of sinusitis due to a lack of pathology.  Although the Veteran might not have had sinusitis at that particular examination, his treatment records since he filed his claim show repeated diagnoses of chronic sinusitis.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  Thus, although the examiner did not diagnosis the Veteran with sinusitis, the post-service medical records are sufficient to establish that the Veteran has had chronic sinusitis since he filed his claim.  

Accordingly, in considering the Veteran's competent and credible lay statements as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has chronic sinusitis that was incurred in service.  The evidence is in favor of the grant of service connection for chronic sinusitis.  Service connection for chronic sinusitis is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  


ORDER

Entitlement to service connection for chronic sinusitis is granted.

(CONTINUED ON NEXT PAGE)
REMAND

Regrettably, a remand is necessary for further evidentiary development for the Veteran's claims of service connection for a lung disorder to include bronchitis and service connection for coughing syncope.  

With regards to the Veteran's lung disorder claim, his STRs show several complaints of bronchitis.  A periodic examination in August 1992 showed clinically normal lungs and chest.  The Veteran was diagnosed with an upper respiratory infection (URI) versus tracheo bronchitis in September 1992; chest x-rays showed normal lungs with no evidence of active disease.  Other treatment records in September 1992 show a diagnosis of bronchitis.  The Veteran was diagnosed with bronchitis in April 1994.  A periodic examination following his active duty in August 1999 showed clinically normal lungs and chest.  

According to post-service medical records, the Veteran was diagnosed with acute bronchitis in January 2005 and March 2005.  He also had diagnoses of acute bronchitis in May 2006, August 2006, December 2006, February 2007, February 2008; chronic asthmatic bronchitis in July 2008 and August 2008; chronic bronchitis in November 2008; history of chronic bronchitis in January 2009; acute bronchitis in March 2009; and asthmatic bronchitis in April 2009.  

At the November 2009 fee-based examination, the Veteran reported that his bronchitis existed since 1990.  Following an exhaustive examination, the Veteran was diagnosed with asthma.  However, no medical opinion was provided.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that the November 2009 examination is not adequate because no medical opinion was provided.  Such opinion is necessary in light of the Veteran's in-service diagnoses of bronchitis and post-service diagnoses of chronic bronchitis and chronic asthmatic bronchitis.  Here, the evidence of record is insufficient for the Board to render a decision as to whether the Veteran's in-service bronchitis was chronic.  Thus, a medical opinion is required.
As the issue of entitlement to service connection for a lung disorder to include bronchitis is being remanded, the Board finds that the issue of service connection for coughing syncope, which may be a symptom associated with a lung disorder, is also necessary because these two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Also, it appears that the Veteran received continuous treatment from the VA Medical Center (VAMC) Muskogee, Oklahoma.  Thus, pertinent ongoing treatment records, dated from May 2010, should be obtained and associated with the claims folder on remand.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of lung and respiratory treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received at the VAMC in Muskogee, Oklahoma since May 2010.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any lung or respiratory disorder that he may have.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed lung or respiratory disorder is directly related to his military service.  The examiner should also opine as to whether the Veteran's in-service diagnoses of bronchitis were chronic or were indicative of the chronic bronchitis and chronic asthmatic bronchitis diagnosed post-service.

A complete rationale should be given for all opinions and conclusions expressed.  If the physician finds that he/she must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal: service connection for a lung disorder to include bronchitis and service connection for coughing syncope.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


